Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 19, 1976, convicting him of criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. While several comments in the *657prosecutor’s summation were improper, the errors were harmless and do not warrant the granting of a new trial (see People v Crimmins, 36 NY2d 230). Although the County Court should have made separate findings of fact after the suppression hearing, the opinion of the court contains implicit findings and we sustain them. We have considered the other points raised by defendant and find them to be without merit. Mellen, P. J., Hopkins, Titone, Shapiro and O’Connor, JJ., concur.